         Case 1:13-cr-00065-KPF Document 56 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                         13 Cr. 65 (KPF)
                      -v.-
FRANCISCO SANCHEZ,                                   SCHEDULING ORDER

                             Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are ORDERED to appear for a hearing on December 22,

2020, at 11:00 a.m. The hearing shall take place by videoconference, and

instructions for accessing the conference will be distributed in advance of the

conference. The date and time will be confirmed the week before the

conference.

      SO ORDERED.

Dated:        December 14, 2020
              New York, New York           __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
